
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1501
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Buyer (for
			 himself and Mr. Walz) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the Patriot Guard Riders for their
		  steadfast dedication in support of those who have sacrificed their lives for
		  our country.
	
	
		Whereas the Patriot Guard Riders were established in
			 November of 2005 in response to protesters of the wars in Iraq and Afghanistan
			 who sought to disrupt the funerals of our fallen heroes;
		Whereas the Patriot Guard Riders have faithfully dedicated
			 themselves to honoring those brave servicemen and women who selflessly made the
			 ultimate sacrifice for our country;
		Whereas the Patriot Guard Riders protect the mourning
			 families of our Nation’s fallen heroes by shielding them from disrespectful
			 interruptions and callous intrusions from war protestors;
		Whereas the Patriot Guard Riders have selflessly ridden to
			 protect the solemnity and dignity of numerous funerals of fallen service
			 members, preventing countless disruptions to date;
		Whereas over 190,000 people have become members of the
			 Patriot Guard Riders to demonstrate their love of liberty and resolute support
			 for those who serve in uniform and those who have died for the cause of
			 liberty;
		Whereas the Patriot Guard Riders have participated as
			 invited guests in over 17,000 missions to date, honoring our defenders of
			 freedom from all past conflicts at events to include, but not limited to,
			 funerals, viewings, parades, welcome home ceremonies, troop send-off
			 ceremonies, and other military gatherings;
		Whereas the Patriot Guard Riders initiated the Help on the
			 Home Front program, volunteering time and personal resources to repair and
			 rebuild homes, install wheelchair ramps, and provide numerous other forms of
			 assistance for transitioning warriors to ensure that they have the freedom and
			 mobility they deserve to pursue full and meaningful lives;
		Whereas the Patriot Guard Riders, many of whom are
			 veterans, have played a significant role in the resurgence of patriotism we
			 witness today by their devoted and unwavering displays for our military and
			 country through their honored and respected flag lines for fallen
			 heroes;
		Whereas the Patriot Guard Riders display of Old Glory has
			 moved many citizens to display flags at home or to join with their community to
			 recognize the American Spirit, and the cost of its defense;
		Whereas Congress recognized the need to ensure that the
			 families and loved ones of servicemen and women, who valiantly gave their lives
			 voluntarily serving our Nation, were given the opportunity for a peaceful final
			 farewell through the passage of Public Law 109–228, the Respect for America’s
			 Fallen Heroes Act; and
		Whereas the Patriot Guard Riders have distinguished
			 themselves in countless other ways such as donating over forty-three thousand
			 dollars to date through the Fallen Warrior Scholarship Fund for U.S. military
			 family members, visiting veterans hospitals, and giving financial assistance to
			 families of fallen soldiers: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the Patriot Guard Riders and the contributions of its members to the surviving
			 wives and husbands, children, families, and communities of this Nation’s
			 military who perished protecting their country and the freedom of those they
			 left behind.
		
